DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of the issued patent Stockert et al., US 11,310,104 B2 (Stockert’104 hereinafter), in view of previously cited prior art Rong et al., US 2018/0242304 A1 (Rong hereinafter).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the subject matter of the issued patent 11,310,104.
The table below shows a side by side comparison of the instant application over the issued patent.
Instant Application
Issued patent US 11/310,104
1. A method, comprising:






selecting, by first network equipment comprising a processor, a resource configuration for a network slice based on characteristics of second network equipment and historical data related to the second network equipment, resulting in a selected resource configuration;

communicating, by the first network equipment, resource configuration data representative of the selected resource configuration for the network slice to the second network equipment for allocation to the second network equipment connected to the first network equipment; and
allocating, by the first network equipment, resources to the network slice in accordance with the selected resource configuration.


7. The method of claim 6, 


wherein the storage equipment comprises blockchain node equipment, and wherein the historical data related to the second network equipment is stored by appending an information block corresponding to the historical data related to the second network equipment to the persistent, tamper-resistant data structure.

8. The method of claim 7, 
wherein the appending of the information block comprises communicating a request to the blockchain node equipment to generate the information block based on previous blocks in a blockchain ledger.


2. The method of claim 1, wherein the historical data related to the second network equipment comprises data of a network node associated with the second network equipment.

3. The method of claim 1, wherein the historical data related to the second network equipment comprises historical requests of the second network equipment. 

4. The method of claim 1, wherein the historical data related to the second network equipment comprises a template of resource configuration generated based on usage by third network equipment, comprising the second network equipment.

5. The method of claim 1, wherein selecting the resource configuration for the network slice is further based on at least one of a prediction of a future state of the second network equipment, or information corresponding to a current state of the second network equipment. 

6. The method of claim 1, wherein the historical data related to the second network equipment is stored in a persistent, tamper resistant data structure stored on storage equipment.

9. The method of claim 8, wherein the operations further comprise storing the selected resource configuration in the blockchain ledger.


10. A user equipment, comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate the performance of operations, comprising:
operating according to a context;
utilizing first resources of a first network slice allocated in accordance with an allocation protocol associated with network devices of a provider network and a resource configuration generated based on characteristics of the user equipment, the context, and historical data related to the user equipment, 



and communicating with a network device of the network devices of the provider network.
















11. The user equipment of claim 10, wherein the historical data is stored in a storage device in a persistent, tamper resistant data structure.

12. The user equipment of claim 11, wherein the persistent, tamper-resistant data structure comprises a blockchain data structure.

13. The user equipment of claim 10, wherein the first network slice was allocated based on a machine learning process configured based on the characteristics of the user equipment and the historical data related to the user equipment.

14. The user equipment of claim 13, wherein the machine learning process employs a neural network trained based on the characteristics of the user equipment and the historical data related to the user equipment.

15. The user equipment of claim 14, wherein the neural network comprises a long short-term memory neural network.

16. The user equipment of claim 10, wherein the operations further comprise, utilizing second resources of a second network slice, and wherein the second resources of the second network slice incorporate resources of the first network slice.
1. Network equipment, comprising:
a processor; and
a memory that stores executable instructions that, when
executed by the processor, facilitate the performance of operations, comprising:
based on characteristics of a user device, and historical data related to the user device, selecting a resource
configuration for a network slice, resulting in a selected resource configuration, 




















wherein the historical data is comprised in an information block of a blockchain ledger stored at blockchain node equipment,
wherein the historical data is stored by
appending the information block to the blockchain ledger, and 



wherein the appending of the information block comprises communicating a request to the blockchain node equipment to generate the information block based on previous blocks in the blockchain
ledger that were generated prior to the information block.

2. The network equipment of claim 1, wherein the historical data related to the user device comprises data of a network node associated with the user device.

3. The network equipment of claim 1, wherein the historical data related to the user device comprises historical
requests of the user device.


4. The network equipment of claim 1, wherein the historical data related to the user device comprises a template
of resource configuration generated based on usage by user devices, comprising the user device.


5. The network equipment of claim 1, wherein the selecting of the resource configuration for the network slice is further based on at least one of a prediction of a future state of the user device, or information corresponding to a current state of the user device.


6. The network equipment of claim 1, wherein the blockchain ledger comprises a persistent, tamper resistant data structure.


7. The network equipment of claim 1, wherein the operations further comprise storing the selected resource configuration in the blockchain ledger.


8. A method, comprising:
operating, by a device comprising a processor, according to a context;





utilizing, by the device, first resources of a first network slice allocated in accordance with an allocation protocol
associated with network equipment of a provider network and a resource configuration generated based on characteristics of the device, the context, a service level agreement associated with the device, and historical data related to the device, 





wherein the historical data is comprised in an information block of a blockchain
ledger stored at blockchain node equipment, wherein the historical data is stored by appending the information block to the blockchain ledger, and wherein the appending of the information block comprises communicating a request to the blockchain node equipment to generate the information block based on other blocks in the blockchain ledger that were generated before the information block.

9. The method of claim 8, wherein the blockchain data structure comprises a persistent, tamper resistant data structure.

10. The method of claim 8, wherein the blockchain data structure comprises a blockchain ledger stored on blockchain node equipment.

11. The method of claim 8, wherein the first network slice was allocated based on a machine learning process configured based on the characteristics of the device and the historical data related to the device. 


12. The method of claim 11, wherein the machine learning process employs a neural network trained based on the
characteristics of the device and the historical data related to the device.


13. The method of claim 12, wherein the neural network comprises a long short-term memory neural network.


14. The method of claim 8, further comprising, utilizing,
by the device, second resources of a second network slice wherein the second resources of the second network slice incorporate the first resources of the first network slice.


Regarding claim 1, Stockert’104 discloses a method, comprising:
selecting, by first network equipment comprising a processor, a resource configuration for a network slice based on characteristics of second network equipment and historical data related to the second network equipment, resulting in a selected resource configuration (see Stockert’104, claim 1);
Regarding claim 2, Stockert’104 discloses wherein the historical data related to the second network equipment comprises data of a network node associated with the second network equipment (see Stockert’104, claim 2).
Regarding claim 3, Stockert’104 discloses wherein the historical data related to the second network equipment comprises historical requests of the second network equipment (see Stockert’104, claim 3). 
Regarding claim 4, Stockert’104 discloses wherein the historical data related to the second network equipment comprises a template of resource configuration generated based on usage by third network equipment, comprising the second network equipment (see Stockert’104, claim 4).
Regarding claim 5, Stockert’104 discloses wherein selecting the resource configuration for the network slice is further based on at least one of a prediction of a future state of the second network equipment, or information corresponding to a current state of the second network equipment (see Stockert’104, claim 5). 
Regarding claim 6, Stockert’104 discloses wherein the historical data related to the second network equipment is stored in a persistent, tamper resistant data structure stored on storage equipment (see Stockert’104, claim 6).
Regarding claim 7, Stockert’104 discloses wherein the storage equipment comprises blockchain node equipment, and wherein the historical data related to the second network equipment is stored by appending an information block corresponding to the historical data related to the second network equipment to the persistent, tamper-resistant data structure (see Stockert’104, claim 1).
Regarding claim 8, Stockert’104 discloses wherein the appending of the information block comprises communicating a request to the blockchain node equipment to generate the information block based on previous blocks in a blockchain ledger (see Stockert’104, claim 1).
Regarding claim 9, Stockert’104 discloses wherein the operations further comprise storing the selected resource configuration in the blockchain ledger (see Stockert’104, claim 7).
Regarding claim 10, Stockert’104 discloses a user equipment, comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate the performance of operations, comprising:
operating according to a context;
utilizing first resources of a first network slice allocated in accordance with an allocation protocol associated with network devices of a provider network and a resource configuration generated based on characteristics of the user equipment, the context, and historical data related to the user equipment (see Stockert’104, claim 8), 
Regarding claim 11, Stockert’104 discloses wherein the historical data is stored in a storage device in a persistent, tamper resistant data structure (see Stockert’104, claim 9).
Regarding claim 12, Stockert’104 discloses wherein the persistent, tamper-resistant data structure comprises a blockchain data structure (see Stockert’104, claim 10).
Regarding claim 13, Stockert’104 discloses wherein the first network slice was allocated based on a machine learning process configured based on the characteristics of the user equipment and the historical data related to the user equipment (see Stockert’104, claim 11).
Regarding claim 14, Stockert’104 discloses wherein the machine learning process employs a neural network trained based on the characteristics of the user equipment and the historical data related to the user equipment (see Stockert’104, claim 12).
Regarding claim 15, Stockert’104 discloses wherein the neural network comprises a long short-term memory neural network (see Stockert’104, claim 13).
Regarding claim 16, Stockert’104 discloses wherein the operations further comprise, utilizing second resources of a second network slice, and wherein the second resources of the second network slice incorporate resources of the first network slice (see Stockert’104, claim 14).
Regarding claims 1 and 10, Stockert’104 does not explicitly disclose the following features. 
Regarding claim 1, communicating, by the first network equipment, resource configuration data representative of the selected resource configuration for the network slice to the second network equipment for allocation to the second network equipment connected to the first network equipment; and
allocating, by the first network equipment, resources to the network slice in accordance with the selected resource configuration.
Regarding claim 10, and communicating with a network device of the network devices of the provider network.
In the same field of endeavor (e.g., communication system) Rong discloses method related to user equipment state configurations for multiple services that comprises the following features.
Regarding claim 1, communicating, by the first network equipment, resource configuration data representative of the selected resource configuration for the network slice to the second network equipment for allocation to the second network equipment connected to the first network equipment (resource allocation manager 115 includes a slice-aware air interface configuration manager (SAAICM) 116 that controls AP 105s based on the air interface configuration assignments made to the RAN slices 152 by RAN slice manager 150, thus allowing a waveform and numerology to be dedicated to a slice 152. All nodes (AP's 105 or UEs 110) transmitting data in the slice are then allocated transmission resources by network scheduler 120, based on the network f/t resource parameter set assigned by at least one of RAN slice manager 150; see Rong, paragraph [0100]); and
allocating, by the first network equipment, resources to the network slice in accordance with the selected resource configuration (This allows a network entity or entities such as the RAN slice manager 150 and resource allocation manager 115 to adjust the resource allocation dynamically, as discussed in greater detail below. The dynamic adjustment of resources allocations allows a slice 152 to be provided a minimum level of service guarantee without requiring that the resources used to provide this level of service are dedicated exclusively to the slice; see Rong, paragraph [0100]).
Regarding claim 10, and communicating with a network device of the network devices of the provider network (This allows a network entity or entities such as the RAN slice manager 150 and resource allocation manager 115 to adjust the resource allocation dynamically, as discussed in greater detail below. The dynamic adjustment of resources allocations allows a slice 152 to be provided a minimum level of service guarantee without requiring that the resources used to provide this level of service are dedicated exclusively to the slice; see Rong, paragraph [0100]. Also see paragraph [0084], “In the simplified example shown in FIG. 1, network entities within the RAN 125 may include a resource allocation manager 115, a scheduler 120, and a RAN slice manager 150, which may in some embodiments be under the control of the network operator who controls RAN 125. The resource allocation manager 115 may perform mobility related operations”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Rong regarding user equipment state configurations for multiple services, into the method related to facilitating the allocation, scheduling, and management of network slice resources of the Instant application, The motivation to do so is to provide a method for creating network slices so that isolated networks can be created with characteristics and parameters specifically suited to the needs of the traffic flows intended for the slice (see Rong, paragraph [0004]).

Claims 17-20, reciting the similar features, are also rejected based on the similar rational.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 4-5, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited prior art Rong et al., US 2018/0242304 A1 (Rong hereinafter), in view of previously cited prior art 3GPP TS 28.531v15.1.0 (2018-12),  (3GPP TS 28.531 hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Rong discloses a method (Systems and methods for UE state machine to support
multiple services or air interfaces are described; see Rong, abstract), comprising: … communicating, by the first network equipment, resource configuration data representative of the selected resource configuration for the network slice to the second network equipment for allocation to the second network equipment connected to the first network equipment (resource allocation manager 115 includes a slice-aware air interface configuration manager (SAAICM) 116 that controls AP 105s based on the air interface configuration assignments made to the RAN slices 152 by RAN slice manager 150, thus allowing a waveform and numerology to be dedicated to a slice 152. All nodes (AP's 105 or UEs 110) transmitting data in the slice are then allocated transmission resources by network scheduler 120, based on the network f/t resource parameter set assigned by at least one of RAN slice manager 150; see Rong, paragraph [0100]); and
allocating, by the first network equipment, resources to the network slice in accordance with the selected resource configuration (This allows a network entity or entities such as the RAN slice manager 150 and resource allocation manager 115 to adjust the resource allocation dynamically, as discussed in greater detail below. The dynamic adjustment of resources allocations allows a slice 152 to be provided a minimum level of service guarantee without requiring that the resources used to provide this level of service are dedicated exclusively to the slice; see Rong, paragraph [0100]).
Regarding claim 10, Rong discloses a user equipment (FIG. 8 is a schematic diagram of an example simplified processing system 400, which may be used to implement the methods and systems disclosed herein, and the example methods described below. The UE 110, AP 105, Resource Allocation Manager, Scheduler 120, slice manager 130, core network slice manager 140 and/or RAN slice manager may be implemented using the example processing system 400, or variations of the processing system 400; see Rong, paragraph [0129]), comprising:
a processor (The processing system 400 may include one or more processing devices 405, such as a processor; see Rong, paragraph [0130]); and
a memory that stores executable instructions that, when executed by the processor, facilitate the performance of operations (The processing system 400 may include one or more memories 425, which may include a volatile or nonvolatile memory ( e.g., a flash memory, a random access memory (RAM), and/or a read-only memory (ROM)). The non-transitory memories 425 (as well as storage 420) may store instructions for execution by the processing devices 405, such as to carry out methods such as those described in the present disclosure. The memories 425 may include other software instructions, such as for implementing an operating system and other applications/functions; see Rong, paragraph [0131]), comprising:
operating according to a context (UE context needs to be maintained with the RAN. For example, UE maintains a connection ID (e.g. MAC ID, RNTI (radio network temporary identifier)) and/or RRC connection; see Rong, paragraph [0186]);
utilizing first resources of a first network slice allocated in accordance with an allocation protocol associated with network devices of a provider network (resource allocation manager 115 includes a slice-aware air interface configuration manager (SAAICM) 116 that controls AP 105s based on the air interface configuration assignments made to the RAN slices 152 by RAN slice manager 150, thus allowing a waveform and numerology to be dedicated to a slice 152. All nodes (AP's 105 or UEs 110) transmitting data in the slice are then allocated transmission resources by network scheduler 120, based on the network f/t resource parameter set assigned by at least one of RAN slice manager 150; see Rong, paragraph [0100]. Also see paragraph [0081], “Radio resources allocated to a RAN are typically a set of wireless network rights granted to a network operator which may include for example one or more specified radio frequency bandwidths within one or more geographic regions. A network operator typically enters into service level agreements (SLAs) with customers that specify the level of service that the network operator must provide”) … and
communicating with a network device of the network devices of the provider network (This allows a network entity or entities such as the RAN slice manager 150 and resource allocation manager 115 to adjust the resource allocation dynamically, as discussed in greater detail below. The dynamic adjustment of resources allocations allows a slice 152 to be provided a minimum level of service guarantee without requiring that the resources used to provide this level of service are dedicated exclusively to the slice; see Rong, paragraph [0100]. Also see paragraph [0084], “In the simplified example shown in FIG. 1, network entities within the RAN 125 may include a resource allocation manager 115, a scheduler 120, and a RAN slice manager 150, which may in some embodiments be under the control of the network operator who controls RAN 125. The resource allocation manager 115 may perform mobility related operations”).
Regarding claim 17, Rong discloses a non-transitory machine-readable medium (although described primarily in the context of methods, device and equipment, other implementations are also contemplated, such as in the form of instructions stored on a non-transitory computer-readable medium; see Rong, paragraph [0254]), comprising executable instructions that, when executed by a processor of network node equipment, facilitate performance of operations (The processing system 400 may include one or more memories 425, which may include a volatile or nonvolatile memory ( e.g., a flash memory, a random access memory (RAM), and/or a read-only memory (ROM)). The non-transitory memories 425 (as well as storage 420) may store instructions for execution by the processing devices 405, such as to carry out methods such as those described in the present disclosure. The memories 425 may include other software instructions, such as for implementing an operating system and other applications/functions; see Rong, paragraph [0131]), comprising:
operating according to a context (UE context needs to be maintained with the RAN. For example, UE maintains a connection ID (e.g. MAC ID, RNTI (radio network temporary identifier)) and/or RRC connection; see Rong, paragraph [0186]);
utilizing first resources of a network resource slice allocated in accordance with an allocation protocol associated with the network node equipment of a provider network (resource allocation manager 115 includes a slice-aware air interface configuration manager (SAAICM) 116 that controls AP 105s based on the air interface configuration assignments made to the RAN slices 152 by RAN slice manager 150, thus allowing a waveform and numerology to be dedicated to a slice 152. All nodes (AP's 105 or UEs 110) transmitting data in the slice are then allocated transmission resources by network scheduler 120, based on the network f/t resource parameter set assigned by at least one of RAN slice manager 150; see Rong, paragraph [0100]. Also see paragraph [0081], “Radio resources allocated to a RAN are typically a set of wireless network rights granted to a network operator which may include for example one or more specified radio frequency bandwidths within one or more geographic regions. A network operator typically enters into service level agreements (SLAs) with customers that specify the level of service that the network operator must provide”) … and
communicating with resource allocation equipment of the provider network (This allows a network entity or entities such as the RAN slice manager 150 and resource allocation manager 115 to adjust the resource allocation dynamically, as discussed in greater detail below. The dynamic adjustment of resources allocations allows a slice 152 to be provided a minimum level of service guarantee without requiring that the resources used to provide this level of service are dedicated exclusively to the slice; see Rong, paragraph [0100]. Also see paragraph [0084], “In the simplified example shown in FIG. 1, network entities within the RAN 125 may include a resource allocation manager 115, a scheduler 120, and a RAN slice manager 150, which may in some embodiments be under the control of the network operator who controls RAN 125. The resource allocation manager 115 may perform mobility related operations”).
Rong does not explicitly disclose the following features.
Regarding claim 1, selecting, by first network equipment comprising a processor, a resource configuration for a network slice based on characteristics of second network equipment and historical data related to the second network equipment, resulting in a selected resource configuration;
Regarding claim 10, and a resource configuration generated based on characteristics of the user equipment, the context, and historical data related to the user equipment,
Regarding claim 17, and a resource configuration generated based on characteristics of the network node equipment, the context, and historical data related to the network node equipment;
In the same field of endeavor (e.g., communication system) 3GPP TS 28.531 discloses management services and procedures for provisioning 5G networks that comprises the following features. 
Regarding claim 1, selecting, by first network equipment comprising a processor, a resource configuration for a network slice based on characteristics of second network equipment and historical data related to the second network equipment, resulting in a selected resource configuration (The general information used to describe network slice instance may include: 
- Resource model information, which describes the static parameters and functional components of network slice, includes NST ID, network slice type (e.g. eMBB), additional system feature (e.g. multicast, Edge Computing), priority, NSST ID list. Management model information, which describes the information model that is used for network slice lifecycle management, includes configuration profile (e.g. application configuration parameters). 
- Capability model information, which describes the capability including supported communication service characteristic information (e.g. service type, UE mobility level, density of users, traffic density), QoS attributes (e.g. bandwidth, latency, throughput and so on) and capacity (e.g. maximum number of UEs), can be exposed to CSC via CSMF; see 3GPP TS 28.531, page 10 and 11, section 4.3. Here the slice each slice instance or context includes resource model information comprising various historical data related to the user device and characteristics information of a user device);
Regarding claim 10, and a resource configuration generated based on characteristics of the user equipment, the context, and historical data related to the user equipment (The general information used to describe network slice instance may include: 
- Resource model information, which describes the static parameters and functional components of network slice, includes NST ID, network slice type (e.g. eMBB), additional system feature (e.g. multicast, Edge Computing), priority, NSST ID list. Management model information, which describes the information model that is used for network slice lifecycle management, includes configuration profile (e.g. application configuration parameters). 
- Capability model information, which describes the capability including supported communication service characteristic information (e.g. service type, UE mobility level, density of users, traffic density), QoS attributes (e.g. bandwidth, latency, throughput and so on) and capacity (e.g. maximum number of UEs), can be exposed to CSC via CSMF; see 3GPP TS 28.531, page 10 and 11, section 4.3. Here the slice each slice instance or context includes resource model information comprising various historical data related to the user device and characteristics information of a user device),
Regarding claim 17, and a resource configuration generated based on characteristics of the network node equipment, the context, and historical data related to the network node equipment (The general information used to describe network slice instance may include: 
- Resource model information, which describes the static parameters and functional components of network slice, includes NST ID, network slice type (e.g. eMBB), additional system feature (e.g. multicast, Edge Computing), priority, NSST ID list. Management model information, which describes the information model that is used for network slice lifecycle management, includes configuration profile (e.g. application configuration parameters). 
- Capability model information, which describes the capability including supported communication service characteristic information (e.g. service type, UE mobility level, density of users, traffic density), QoS attributes (e.g. bandwidth, latency, throughput and so on) and capacity (e.g. maximum number of UEs), can be exposed to CSC via CSMF; see 3GPP TS 28.531, page 10 and 11, section 4.3. Here the slice each slice instance or context includes resource model information comprising various historical data related to the user device and characteristics information of a user device);
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of 3GPP TS 28.531 regarding management services and procedures for provisioning 5G networks into the method related to supporting multiple services of Rong. The motivation to do so is to efficiently managing network resources by provisioning it into network slices (see 3GPP TS 28.531, page 8, section 4.1).
Regarding claim 2, Rong discloses wherein the historical data related to the second network equipment comprises data of a network node associated with the second network equipment (One embodiment of the disclosure relates to supporting multiple UE state configurations in a wireless network so that the supported operational states of a UE are configurable. For example, in one embodiment the network selects a state configuration for each UE from among a pool of candidate state configurations with each candidate state configuration being associated with a respective set of one or more predefined operating states; see Rong, paragraph [0191]).
Regarding claim 4, Rong discloses wherein the historical data related to the second network equipment comprises a template of resource configuration generated based on usage by third network equipment, comprising the second network equipment (In order to control UE device usage of radio resources and power consumption, connection states are defined in many wireless communication standards (e.g. LTE/UMTS RRC states, EVDO connection states) … These states define the characteristics of a UE device in terms of: resource usage (e.g. Dedicated, shared resources), control channel usage and control channel monitoring pattern, and thus affect one or more of the following metrics: terminal power consumption; network resources (e.g. Physical resources, terminal ID allocation, and the like); data transmission latency; and control plane signaling overhead; see Rong, paragraphs [0182]-0183]. Also see paragraph [0181], “While it is understood that communications systems may employ multiple eNBs capable of communicating with a number of UEs, only one eNB, and a number of UEs are illustrated for simplicity”).
Regarding claim 5, Rong discloses wherein selecting the resource configuration for the network slice is further based on at least one of a prediction of a future state of the second network equipment, or information corresponding to a current state of the second network equipment (As illustrated in FIG. 2, RAN slice 152 will be associated with a set of APs 105 nodes (AP set 154) and a set of receiving UEs 110 (UE set 156) communicating with each other using specified air interface configuration 160 and a set of radio frequency/time resources 158. The UEs 110 within UE set 156 are typically the UEs that are associated with services within the slice 152. By creating a slice, a set of resources is allocated, and the traffic in the slice is contained such that different services that use the RAN 125 can be isolated from each other; see Rong, paragraph [0097]). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited prior art Rong et al., US 2018/0242304 A1 (Rong hereinafter), in view of previously cited prior art 3GPP TS 28.531v15.1.0 (2018-12),  (3GPP TS 28.531 hereinafter), as applied to the claims above and further in view of previously cited prior art Yu et al., US 2020/0205176 A1 (Yu hereinafter).
Here is how the references teach the claims.
Regarding claim 3, Rong and 3GPP TS 28.531 disclose the method of claim 1. Rong and 3GPP TS 28.531 do not explicitly disclose wherein the historical data related to the second network equipment comprises historical requests of the second network equipment. In the same field of endeavor (e.g., communication system) Yu discloses a method for allocating resources of one or more network slices in a communication system that comprises wherein the historical data related to the second network equipment comprises historical requests of the second network equipment (In some embodiments, a network slice requested by the UE may determine which SPS configuration is triggered based on factors such as whether one or more guaranteed resources need to be allocated to the network slice and/or a quality of service (QoS) provided by the network slice. In some embodiments, a network slice related UE profile/policy may determine which SPS configuration may be triggered based upon factors such as a rank and/or a priority that the UE has access to a given network slice for certain services; see Yu, paragraph [0028]. Also see paragraph [0023], “The semi-persistent scheduling (SPS) based resource allocation is one effective and flexible way to separate and guarantee that certain resources are allocated and/or reserved for a given network slice, and may be used for other network slices for more efficient and flexible usage of the resource since the resource may not be fully utilized by a given network slice all the time”). 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Yu regarding allocating resources of one or more network slices in a communication system into the method related to supporting multiple services of Rong and 3GPP TS 28.531. The motivation to do so is to flexibly separate and guarantee that certain resources are allocated and/or reserved for a given network slice, and may be used for other network slices for more efficient usage of the resource (see Yu, paragraph [0023]).

Claims 6-7, 11-12 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited prior art Rong et al., US 2018/0242304 A1 (Rong hereinafter), in view of previously cited prior art 3GPP TS 28.531v15.1.0 (2018-12),  (3GPP TS 28.531 hereinafter), as applied to the claims above and further in view of previously cited prior art Ibek et al., US 2020/0029250 A1 (Ibek hereinafter).
Here is how the references teach the claims.
Regarding claims 6-7, 11-12 and 18-19, Rong and 3GPP TS 28.531 disclose the method of claim 1, the user equipment of claim 10 and non-transitory computer-readable medium of claim 17. Rong and 3GPP TS 28.531 do not explicitly disclose the following features.
Regarding claim 6, wherein the historical data related to the second network equipment is stored in a persistent, tamper resistant data structure stored on storage equipment.
Regarding claim 7, wherein the storage equipment comprises blockchain node equipment, and wherein the historical data related to the second network equipment is stored by appending an information block corresponding to the historical data related to the second network equipment to the persistent, tamper-resistant data structure.
Regarding claim 11, wherein the historical data is stored in a storage device in a persistent, tamper resistant data structure.
Regarding claim 12, wherein the persistent, tamper-resistant data structure comprises a blockchain data structure. 
Regarding claim 18, wherein the historical data related to the network node equipment was stored in a persistent, tamper resistant data structure stored on storage equipment.
Regarding claim 19, wherein the storage equipment comprised blockchain node equipment, and wherein the historical data related to the network node equipment was stored by appending an information block corresponding to the historical data related to the network node equipment to the persistent, tamper-resistant data structure.
In the same field of endeavor (e.g., communication system) Ibek discloses a method for blockchain based distributed ledger system as a RAN sharing record platform to be used by plurality of mobile operators that comprises the following features. 
Regarding claim 6, wherein the historical data related to the second network equipment is stored in a persistent, tamper resistant data structure stored on storage equipment (A system and method for reliable and secure record keeping for Radio Access Network (RAN) capacity sharing amongst a plurality of operators using slicing methods according to 3GPP 5G specifications, wherein slicing is controlled by a RAN controller is disclosed. The record keeping system is a distributed Blockchain ledger in which a block specifies information pertaining to available, leased or purchased base station slice(s). The ledger is immutable and available to all operators through a distributed database hosted by each participant wherein each base station owner advertises its leased as well as unused base station capacity at a specific time using blocks in the Blockchain; see Ibek, abstract).
Regarding claim 7, wherein the storage equipment comprises blockchain node equipment (Blockchain database is different from conventional databases, where data is housed in a certain data structure (like arrays or tables) and controlled through a centralized administration function that is given to an administrative user; see Ibek, paragraph [0021]), and wherein the historical data related to the second network equipment is stored by appending an information block corresponding to the historical data related to the second network equipment to the persistent, tamper-resistant data structure (In Blockchain, the blocks are simply tables and transactions as records. The major difference however is that blocks are linked (each block contains the hash of the previous block) and each transaction references the transaction output of the previous transaction; see Ibek, paragraph [0021]. Also see paragraph [0019], “The data in the Blockchain is called 'immutable', meaning it is impossible to alter”).
Regarding claim 11, wherein the historical data is stored in a storage device in a persistent, tamper resistant data structure (A system and method for reliable and secure record keeping for Radio Access Network (RAN) capacity sharing amongst a plurality of operators using slicing methods according to 3GPP 5G specifications, wherein slicing is controlled by a RAN controller is disclosed. The record keeping system is a distributed Blockchain ledger in which a block specifies information pertaining to available, leased or purchased base station slice(s). The ledger is immutable and available to all operators through a distributed database hosted by each participant wherein each base station owner advertises its leased as well as unused base station capacity at a specific time using blocks in the Blockchain; see Ibek, abstract).
Regarding claim 12, wherein the persistent, tamper-resistant data structure comprises a blockchain data structure (The record keeping system is a distributed Blockchain ledger in which a block specifies information pertaining to available, leased or purchased base station slice(s). The ledger is immutable and available to all operators through a distributed database hosted by each participant; see Ibek, abstract).
Regarding claim 18, wherein the historical data related to the network node equipment was stored in a persistent, tamper resistant data structure stored on storage equipment (A system and method for reliable and secure record keeping for Radio Access Network (RAN) capacity sharing amongst a plurality of operators using slicing methods according to 3GPP 5G specifications, wherein slicing is controlled by a RAN controller is disclosed. The record keeping system is a distributed Blockchain ledger in which a block specifies information pertaining to available, leased or purchased base station slice(s). The ledger is immutable and available to all operators through a distributed database hosted by each participant wherein each base station owner advertises its leased as well as unused base station capacity at a specific time using blocks in the Blockchain; see Ibek, abstract).
Regarding claim 19, wherein the storage equipment comprised blockchain node equipment (Blockchain database is different from conventional databases, where data is housed in a certain data structure (like arrays or tables) and controlled through a centralized administration function that is given to an administrative user; see Ibek, paragraph [0021]), and wherein the historical data related to the network node equipment was stored by appending an information block corresponding to the historical data related to the network node equipment to the persistent, tamper-resistant data structure (In Blockchain, the blocks are simply tables and transactions as records. The major difference however is that blocks are linked (each block contains the hash of the previous block) and each transaction references the transaction output of the previous transaction; see Ibek, paragraph [0021]. Also see paragraph [0019], “The data in the Blockchain is called 'immutable', meaning it is impossible to alter”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Ibek regarding blockchain based distributed ledger system as a RAN sharing record platform to be used by plurality of mobile operators into the method related to supporting multiple services of Rong and 3GPP TS 28.531. The motivation to do so is to provide a method for reliable and secured record keeping for RAN capacity sharing amongst plurality of operators (see Ibek, abstract and paragraph [0001]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited prior art Rong et al., US 2018/0242304 A1 (Rong hereinafter), in view of previously cited prior art 3GPP TS 28.531v15.1.0 (2018-12),  (3GPP TS 28.531 hereinafter), as applied to the claims above and further in view of previously cited prior art Karimli et al., US 2020/0205060 A1 (Karimli hereinafter).
Here is how the references teach the claims.
Regarding claim 13, Rong and 3GPP TS 28.531 disclose the method of claim 1. Rong and 3GPP TS 28.531 do not explicitly disclose wherein the first network slice was allocated based on a machine learning process configured based on the characteristics of the user equipment and the historical data related to the user equipment. In the same field of endeavor (e.g., communication system) Karimli discloses a method related to implementing a machine learning algorithm on network devices that comprises wherein the first network slice was allocated based on a machine learning process configured based on the characteristics of the user equipment and the historical data related to the user equipment (Additionally, in some implementations, the output of the machine learning algorithm can based on the device category or 5G NR network slice for the device's use case; see Karimli, paragraph [0033]. Also see paragraph [0031], “The machine learning algorithm can take the complex data inputs and discover hidden insights from the historical relationships between the scanned frequencies and corresponding data metrics”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Karimli regarding implementing a machine learning algorithm on network devices into the method related to supporting multiple services of Rong and 3GPP TS 28.531. The motivation to do so is to provide a method for using historical data on last successful connection together with device data metrics from the last successful connection to determine a probability of successful connection for each of the potential frequency channels (see Karimli, abstract and paragraph [0031]).

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited prior art Rong et al., US 2018/0242304 A1 (Rong hereinafter), in view of previously cited 3GPP TS 28.531v15.1.0 (2018-12),  (3GPP TS 28.531 hereinafter), as applied to the claims above and further in view of previously cited prior art Tang et al., US 2019/0123963 A1 (Tang hereinafter).
Here is how the references teach the claims.
Regarding claims 16, Rong and 3GPP TS 28.531 disclose the user equipment of claim 10. Rong and 3GPP TS 28.531 do not explicitly disclose wherein the operations further comprise, utilizing second resources of a second network slice, and wherein the second resources of the second network slice incorporate resources of the first network slice.
In the same field of endeavor (e.g., communication system) Tang discloses a method related to managing resources of a network slice that comprises wherein the operations further comprise, utilizing second resources of a second network slice, and wherein the second resources of the second network slice incorporate resources of the first network slice (In a running environment of an existing network, peaks and valleys of load of the plurality of network slices may overlap, and this embodiment of this application exactly uses such type of overlapping relationship to allocate resources more properly, that is, to allocate resources of a lightly-loaded network slice to a heavily-loaded network slice, thereby improving resource utilization of an infrastructure; see Tang, paragraph [0107]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Tang regarding managing resources of a network slice into the method related to supporting multiple services of Rong and 3GPP TS 28.531. The motivation to do so is to provide a method for optimizing resource utilization of an infrastructure (see Tang, abstract and paragraph [0011).

Allowable Subject Matter
Claims 8-9, 14-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note
Following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Marquezan et al., US 2021/0168651 A1: discloses a method related to enhancing the capabilities of NFs configured to perform the NS selection (e.g., in 3GPP systems the NSSF and AMF) based on analytics received as a new kind of feedback from an Analytics Function (e.g., NWDAF). This enables SGS to achieve the load balancing within the NSIs associated to the same NS (intra NS load balancing) and among NSIs associated with different NSs (inter NS load balancing), namely by distributing the UEs at registration among the NSs and NSIs with the capacity to support UE traffic (based, for example, on the analysis of UE historical behavior). (see abstract and paragraphs [0015], [0027], [0028] and [0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 11/03/2022